UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 08-6803



UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.


FREDDY S. CAMPBELL,

                Defendant - Appellant.



Appeal from the United States District Court for the Southern
District of West Virginia, at Charleston.  Robert C. Chambers,
District Judge. (2:05-cr-00120-1)


Submitted:   September 11, 2008         Decided:   September 17, 2008


Before WILKINSON and NIEMEYER, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Freddy S. Campbell, Appellant Pro Se. John J. Frail, Assistant
United States Attorney, Charleston, West Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

          Freddy S. Campbell appeals the district court’s order

denying his motions to review the Government’s refusal to move for

a sentence reduction based on substantial assistance and for an

evidentiary hearing.   We have reviewed the record and find no

reversible error. Accordingly, we affirm for the reasons stated by

the district court. United States v. Campbell, No. 2:05-cr-00120-1

(S.D.W. Va. Apr. 10, 2008).     We deny Campbell’s motion for a

transcript at Government expense.   We dispense with oral argument

because the facts and legal contentions are adequately presented in

the materials before the court and argument would not aid the

decisional process.

                                                          AFFIRMED




                                2